Citation Nr: 0709378	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to December 
1974.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2003 decision by the RO which 
granted service connection for hepatitis C and assigned a 
noncompensable evaluation, effective January 31, 2003.

The veteran testified at a video conference hearing held at 
the Cincinnati VAMC before a decision review officer sitting 
at the Cleveland RO in January 2005.


FINDING OF FACT

The veteran was diagnosed with chronic active hepatitis with 
relapsing fatigue pursuant to an examination conducted on 
July 8, 2005; prior thereto, his hepatitis C was essentially 
asymptomatic.  


CONCLUSIONS OF LAW

1.  Prior to July 8, 2005, the criteria for a compensable 
evaluation for hepatitis C have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2006).

2.  The criteria for a 10 percent evaluation for hepatitis C 
have been met, effective from July 8, 2005.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for hepatitis C, a VCAA notice letter was sent in 
February 2003, prior to the RO's August 2003 decision.  That 
letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, or to send the evidence himself.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claim by its 
award of service connection and assignment of a rating and 
effective date.  The issue of effective date is not before 
the Board currently.  As to the present claim for a higher 
initial rating, the veteran was provided with comprehensive 
rating information in the June 2004 statement of the case 
(SOC).  Under the circumstances, the Board finds that the 
notice was sufficient for purposes of deciding the present 
appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private and VA 
treatment.  He was afforded a VA examination relating to his 
claim for service connection for hepatitis C during July 
2003, and another VA examination in connection with his claim 
for increase during July 2005.  He has been provided VA 
treatment for hepatitis C.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

The Board notes that the veteran testified at the July 2005 
hearing that, since he had moved to the Cincinnati area about 
one and one half years prior, he had initially consulted a 
local gastroenterologist who referred him to VA.  The veteran 
was asked to sign a release form so VA could obtain records 
from that doctor, and he said he would visit the doctor to 
obtain the records.  However, the records from that doctor 
were not obtained for the claims file.  After review of the 
record, the Board determines that there is sufficient 
evidence in the claims file to make a decision in this case 
without the records of that private doctor.  

II.  The Merits of the Veteran's Claim

The veteran contends that his hepatitis C symptoms warrant an 
initial compensable rating.

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether they 
were raised by the appellant or not, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant has been assigned a noncompensable disability 
rating for his hepatitis C under Diagnostic Code 7354.  The 
rating criteria at 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2006), require that hepatitis C be rated as follows: A 
noncompensable evaluation is warranted for hepatitis C which 
is nonsymptomatic.  A 10 percent evaluation is warranted for 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2006).

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under Diagnostic 
Code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

The veteran was diagnosed with hepatitis C during May 2002.  
A liver biopsy during September 2002 showed grade 2 fibrosis, 
consistent with chronic active hepatitis due to hepatitis C.  
A VA examiner in July 2003 opined that the veteran's 
hepatitis C was likely caused when he worked as a medical lab 
specialist in service and was stuck by a needle after drawing 
blood from a patient who had been diagnosed with hepatitis A.  
He noted that the veteran's viral load was relatively low in 
the 800,000 range, and in January 2002 his AST was 67 and his 
ALT was 63.  The veteran also has diabetes mellitus type 2 
which was diagnosed in the mid-1990s.  At the July 2003 
examination the veteran reported that he works as a manager 
for bulk mail for the United States Postal Service in 
Cincinnati.  He has basically been asymptomatic with respect 
to the hepatitis C.  He is a type A personality.  If he is 
not working on his job, he is working for family and friends.  
The only lost time from work has been for doctor 
appointments.  He has not experienced any vomiting, abdominal 
pain, fever, or other symptoms.  He is not on treatment for 
the hepatitis C due to an expensive co-pay for the 
medication.  The veteran reported experiencing some fatigue, 
but that has been more associated with elevations of his 
blood sugar.  He has never experienced symptomatic acute 
hepatitis.  The examiner observed that the veteran was in 
good physical condition, a well-developed, well-nourished man 
who was alert, oriented and cooperative.  He was articulate 
and in no acute distress.  He was 5'8" tall and weighed 185 
pounds with heavy shoes which was down from his usual weight 
of 196 and a high of 205.  The examiner diagnosed the veteran 
with hepatitis C with mild liver enzyme elevation and grade 2 
fibrosis.  He noted that the veteran was asymptomatic at that 
time, but was an excellent candidate for treatment for cure.

 Diagnostic tests at a VA examination of the veteran in July 
2005 showed that his serum AST was elevated at 101 units per 
liter (normal range is 5 to 40) compared to a December 2004 
AST level of 71.  His serum ALT was elevated at 105 units per 
liter (normal range is 0 to 50) compared to a December 2004 
ALT level of 90.  The veteran reported that during the past 
year he had had chronically relapsing episodes of fatigue, 
and he had also become aware of a dull sensation in the right 
upper quadrant of his abdomen that he did not describe as 
pain, but as a feeling of fullness.  He described his chronic 
relapsing episodes of fatigue as periods of malaise and easy 
fatigability.  They occur about once a month, have become 
more intense and of longer duration over the past year.  One 
year ago an episode would last 2 to 3 days, but currently the 
episodes last for 7 to 10 days.  During these periods he has 
called in late to work, or he has missed partial days of 
work.  He has also taken several days of annual leave, 
typically 1 to 2 days over the course of a month during the 
peak of his symptoms when his strength and vitality are at a 
nadir.  He feels that he is slower and less buoyant than his 
usual personality during these periods of fatigue.  The 
examiner noted that the veteran appeared to be a stoic 
individual who does not easily surrender to pain or fatigue 
and continues to push himself through periods of fatigue.  He 
noted that during the veteran's progressively lengthening 
episodes of fatigue he has never been incapacitated, has not 
required long periods of bed rest or treatment by a 
physician, and he only takes medications for his diabetes.  
He further noted that the veteran does have periodic symptoms 
which last for several days sequentially with long periods of 
respite from his overall fatigue and malaise.  He noted that 
the veteran appeared to be fit, well-nourished and well-
developed.  The examiner diagnosed the veteran, in pertinent 
part, with chronic active hepatitis secondary to hepatitis C 
virus infection with stage II hepatic fibrosis, and relapsing 
fatigue.  (The Board also notes that in a January 27, 2005, 
treatment report, the veteran reported that he was not 
exercising recently because he was so fatigued.)

At the July 2005 VA examination, the veteran also reported 
that he works for the post office 5 days a week from 7:00 
a.m. to 5:00 p.m., and is on call on the days he is not 
working.  Until April 2005 he also worked a second job in a 
retail store and prepared tax returns for other individuals.  
He was currently enrolled in night school attending class on 
Thursday nights from 6:00 p.m. to 10:00 p.m., with an 
additional two hour team meeting on Mondays or Tuesdays.  He 
was also active in remodeling his house, doing finishing 
carpentry work and significant yard work in his free time.  
The veteran described himself as a restless and busy 
individual who has always had two or more jobs.  His wife 
also works for the post office in Memphis, and he travels 
there to visit her several days a month.          

At the July 2005 hearing the veteran testified that, in the 
past year, there were a large number of incidents where he 
took part of a day off because he was too tired to stay, and 
there were also a number of days where he had taken off.  
There were 3 times in the past year where he missed a week of 
work because of his hepatitis.  He said that he usually took 
annual leave instead of sick leave.  He stated that he does 
experience nausea quite a bit, and he has gastrointestinal 
disturbances, but he doesn't do a lot of vomiting. 
 
Given the evidence of record showing that the veteran's 
hepatitis C has become progressively worse with significantly 
elevated serum levels of AST and ATL since the July 2003 VA 
examination, and the July 2005 VA examiner's diagnosis of 
chronic active hepatitis with relapsing fatigue, the Board 
determines that, with resolution of reasonable doubt in the 
veteran's favor, the veteran's hepatitis C disability meets 
the criteria for a 10 percent rating for fatigue and malaise.  
While the evidence also shows that the veteran is an active 
Type A personality who, in July 2005, reported long hours of 
work, having held a second part-time job, taking a night 
class, and remodeling his home, the examiner, noting the 
history of diagnostic testing that showed that the disease 
had progressed, accepted the veteran's reports of 
increasingly progressive episodes of fatigue and malaise.  
The Board notes that the veteran is competent to testify 
about what he has experienced with regard to the symptoms he 
has currently experienced relating to fatigue and malaise 
compared to how he was feeling a year before.  38 C.F.R. 
§ 3.159 (a)(2) (2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board also notes that the evidence 
does not support the higher 20 percent rating as the 
veteran's symptoms are not manifested by daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion that the criteria for a 
10 percent rating were not met until the VA examiner 
diagnosed the veteran with chronic active hepatitis in the 
July 8, 2005, examination report.  Accordingly, a "staged 
rating" is warranted.  The Board finds that the effective 
date for the 10 percent rating is July 8, 2005.    



III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

A compensable evaluation for hepatitis C prior to July 8, 
2005, is denied.

A rating of 10 percent for hepatitis C is granted, effective 
from July 8, 2005, subject to the pertinent legal authority 
governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


